Citation Nr: 1747835	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-28 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Senior Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to April 1956. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In April 2017, the Board remanded the instant matter for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.                     § 20.900(c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014). 


FINDING OF FACT

A respiratory disorder, to include asbestosis, is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder, to include asbestosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In the instant case, VA's duty to notify was satisfied by a letter sent in an August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R.        § 3.159.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the present case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for the equitable resolution of the issue decided herein has been obtained.  Specifically, the Veteran's service treatment records and service personnel records, as well as VA treatment records and private treatment records have been obtained and considered.  A November 2011 response from Davis Memorial Hospital indicates that there were no records related to the Veteran for the dates requested, and a June 2013 response from St. Joseph's Hospital indicates that no surgeries were performed in 2010.

VA also afforded the Veteran a VA examination in July 2017 in connection with the issue on appeal.  This opinion is adequate to decide the issue of entitlement to service connection as it fully addresses whether the Veteran's respiratory disorder was related to his service and considered all of the pertinent evidence of record.  Additionally, the examiner provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board notes that it had found the January 2012 VA examination to be inadequate in its April 2017 remand.
Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue of entitlement to service connection for a respiratory disorder has been met. 

Furthermore, Board finds there has been substantial compliance with the Board's April 2017 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  An April 2017 letter requested that the Veteran identify all VA and non-VA clinicians who had treated him for his claimed disability and a VA etiology opinion was obtained in July 2017.  Therefore, the Board finds that there has been substantial compliance with its April 2017 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA's Adjudication Procedures Manual (M21-1) provides that Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  In this regard, a claim based on exposure to asbestos requires a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion and a diagnosed disability that has been associated with in-service asbestos exposure.  See M21-1, IV.ii.1.I.3.a. 

The Board notes that the Veteran has generally alleged being exposed to herbicide agents while stationed in Guam.  The record does not establish, and the Veteran has not alleged, that he served near the Korean Demilitarized Zone or at certain Royal Thai Air Force Bases in Thailand, or that he was among those Air Force or Air Force Reserve veterans who regularly and repeatedly operated, maintained, or served on C-123 aircraft.  38 C.F.R. § 3.307(a)(6).  VA has not extended the presumption of herbicide exposure to Veterans serving in Guam and has not indicated that special consideration of exposure to herbicide agents should be extended to any particular class of veteran who served in Guam.  Moreover, an August 2013 Personnel Information Exchange System indicates that there were no records of exposure to herbicides for the Veteran.  Thus, the Board concludes that the Veteran was not exposed to herbicide agents during service.

The Veteran also contends that his current respiratory disorder is related to his in-service exposure to asbestos while serving aboard the U.S.S. Orleck, the U.S.S. Silverstein and the U.S.S. Philippine Sea as a radioman.  Specifically, he alleges that he was exposed to asbestos while repairing radio equipment and while sleeping on the top bunk.  He also alleges that these ships underwent overhauls and other maintenance while he was aboard and that he was never provided respiratory gear.  The Board notes that the Veteran's service personnel records confirm that he served aboard the U.S.S. Philippine Sea, the U.S.S. Orleck and the U.S.S. Silverstein as a radioman.

Service treatment records are negative for complaints, treatments or diagnoses related to asbestosis.  An April 1956 service discharge examination found the Veteran's lungs to be normal and an accompanying chest X-ray was negative. 

Post-service treatment records reflect an assessment of chronic obstructive pulmonary disease (COPD) and a history of asbestos exposure in a May 2003 VA treatment note.  A diagnosis of asbestosis was noted in a January 2012 computed tomography (CT) scan.

The preponderance of the evidence is against the Veteran's claim for service connection for a respiratory disorder.  While the evidence of record shows that the Veteran has currently diagnosed respiratory disorders, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the July 2017 VA opinion that the Veteran's asthma, chronic obstructive pulmonary disease and interstitial lung disease were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness and were most likely incurred by his years of working as an electrician in the steel mills.  The examiner noted that the Veteran spent 35 years as an electrician in a steel mill after service, that he retired in 1991 and that he had a smoking history of 32 years with approximately three packs per day.  He further noted that the Veteran's service treatment records were silent for the evaluation, treatment, or diagnosis of any chronic respiratory condition and on the separation physical in April 1956 the Veteran was found to have a normal lung and chest examination and no chronic pulmonary condition.  The examiner reasoned that the medical literature found in Up-To-Date, an online evidence-based medical journal, indicated that asbestos was used in steel mills as common insulation materials from the 1940s through the end of the 1970s, that workers were exposed to this toxic material while performing daily tasks, and that electricians came in contact with asbestos insulation around electrical products.  The examiner further reasoned that the Veteran had filed a civil claim for post-service exposure to asbestos, that such civil claim resulted in settlements from the national gypsum bankruptcy and the A. P. Green industries bankruptcy, that his military occupational specialty of radioman had a minimal probability for asbestos exposure and that this level of exposure would be consistent with the Veteran's reports regarding his position on the ships and on the island of Guam.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.

The Board notes that the Veteran has contended that his respiratory disorder is the result of his service and that his representative has generally alleged on his behalf that this disability was the result of his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's respiratory disorder and any instance of his service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, while the Veteran is competent to describe his current respiratory symptoms and his representative is competent to describe his observations of the Veteran's symptoms, the Board accords their statements regarding the etiology of such a disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship, and requires the administration and interpretation of diagnostic testing.  In the instant case, there is no suggestion that the Veteran and/or his representative have had any medical training.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the opinions of the Veteran, and/or his representative are nonprobative evidence.  

The Board notes that the Veteran submitted various internet articles on asbestos exposure on Navy ships and the history of several naval ships.  Generally, competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).  The referenced article provides only general information on the nature of asbestos exposure.  In this regard, the Board notes that treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).   Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id. (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)).  When weighing the articles against the competent medical opinion of record, the Board finds the articles have little probative value as the probative medical opinion was based on the specific facts and history of the Veteran. 

Therefore, a respiratory disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include any exposure to asbestos.  Consequently, service connection for such disorder is not warranted. 

In light of the foregoing, service connection must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for respiratory disorder.  As such, that doctrine is not applicable in the instant claim, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


.

ORDER

Service connection for a respiratory disorder, to include asbestosis, is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


